. EXHIBIT 1 Joint Filing Agreement In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with all other Reporting Persons (as such term is defined in the Schedule 13G referred to below) on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the Ordinary Shares, par value $0.01 per share, of Longtop Financial Technologies Limited, a Cayman Islands exempted company, and that this Agreement may be included as an Exhibit to such joint filing.This Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. [Remainder of this page has been left intentionally blank.] Signature Page IN WITNESS WHEREOF, the undersigned hereby execute this Agreement as of February 13, 2008. CATHAY ITFINANCIAL SERVICES LIMITED By: /s/Paul S. Wolansky Name: Paul S. Wolansky Title: Director CATHAY CAPITAL HOLDINGS, L.P. By: /s/Paul S. Wolansky Name: Paul S. Wolansky Title: Authorized person,New China Capital Management, LLC, the fund manager for Capital Capital Holdings, L.P. CATHAY CAPITAL GP, LTD. By: /s/Paul S. Wolansky Name: Paul S. Wolansky Title: Director NEW CHINA CAPITAL MANAGEMENT, LLC By: /s/Paul S. Wolansky Name: Paul S. Wolansky Title: Chairman TRUST ASSET MANAGEMENT, LLP By: /s/S. Donald Sussman Name: S. Donald Sussman Title: Chairman CAPITAL ASSET MANAGEMENT, INC. By: /s/S. Donald Sussman Name: S. Donald Sussman Title: Chairman /s/S. Donald Sussman S. Donald Sussman /s/Paul S. Wolansky Paul S. Wolansky
